    Case 20-42178           Doc 22      Filed 11/29/20 Entered 11/29/20 23:10:58                     Desc Imaged
                                       Certificate of Notice Page 1 of 3
Form ntcpfm

                            THE UNITED STATES BANKRUPTCY COURT
                                  For the Eastern District of Texas
                                         Sherman Division
   IN RE:
   Alfredo Bala                                               Case No.: 20−42178 BTR
   2737 Huntly Lane
   Flower Mound, TX 75022                                     Chapter: 11
   Social Security No.:
   xxx−xx−9517
   Johana Gil
   2737 Huntly Lane
   Flower Mound, TX 75022
   Social Security No.:
   xxx−xx−8537
   Debtor(s)



                               Notice to Individual Debtor(s) Regarding Submission
                                 of Documents Required for Entry of Discharge




Upon review of the Court's docket in the above−referenced case, the Clerk notes that the following required
documents have yet to be filed with the Court:

* Certification of Completion of Instructional Course Concerning Personal Financial Management (Form 423)

In a chapter 7 case, the debtor shall file the certification within 60 days after the first date set for the meeting of
creditors under §341 of the Code, and in a chapter 11 or 13 case no later than the date when the last payment was
made by the debtor as required by the plan or the filing of a motion for a discharge under §1141(d)(5)(B) or
§1328(b) of the Code. Fed. R. Bankr. P. 1007(c).

A list of approved personal financial management course providers may be obtained at http://www.justice.gov/ust.
Select Credit Counseling & Debtor Education and then select Approved Debtor Education Providers from the list of
menu options.
NOTICE: The failure of an individual to provide this document will result in the closing of the case without a
discharge unless the statement is filed within the applicable time limit under Rule 1007(c). All forms can be
found at the Court's website http://www.txeb.uscourts.gov or at the Clerk's offices between the hours of 8:00
am and 4:00 pm.
Dated: 11/26/20

                                                              Jason K. McDonald, Clerk
           Case 20-42178                 Doc 22         Filed 11/29/20 Entered 11/29/20 23:10:58                                      Desc Imaged
                                                       Certificate of Notice Page 2 of 3
                                                               United States Bankruptcy Court
                                                                  Eastern District of Texas
In re:                                                                                                                  Case No. 20-42178-btr
Alfredo Bala                                                                                                            Chapter 11
Johana Gil
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0540-4                                                   User: admin                                                                 Page 1 of 2
Date Rcvd: Nov 26, 2020                                                Form ID: ntcpfm                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Nov 29, 2020:
Recip ID                 Recipient Name and Address
db/jdb                 + Alfredo Bala, Johana Gil, 2737 Huntly Lane, Flower Mound, TX 75022-5193

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Nov 29, 2020                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on November 26, 2020 at the address(es) listed
below:
Name                               Email Address
Abbey U. Dreher
                                   on behalf of Creditor Pingora Loan Servicing LLC edecf@BDFGROUP.com, marshak@bdfgroup.com

Eric A. Liepins
                                   on behalf of Debtor Alfredo Bala eric@ealpc.com martha@ealpc.com;r56883@notify.bestcase.com

Eric A. Liepins
                                   on behalf of Joint Debtor Johana Gil eric@ealpc.com martha@ealpc.com;r56883@notify.bestcase.com

Laurie A. Spindler
                                   on behalf of Creditor Northwest ISD laurie.spindler@lgbs.com Dora.Casiano-Perez@lgbs.com

Tara LeDay
                                   on behalf of Creditor Denton County tleday@mvbalaw.com
                                   vcovington@mvbalaw.com;alocklin@mvbalaw.com;pbowers@mvbalaw.com;tleday@ecf.courtdrive.com
           Case 20-42178      Doc 22      Filed 11/29/20 Entered 11/29/20 23:10:58                      Desc Imaged
                                         Certificate of Notice Page 3 of 3
District/off: 0540-4                                  User: admin                                                   Page 2 of 2
Date Rcvd: Nov 26, 2020                               Form ID: ntcpfm                                              Total Noticed: 1
Timothy W. O'Neal
                          on behalf of U.S. Trustee US Trustee Timothy.W.O'Neal@USDOJ.GOV USTPRegion06.TY.ECF@USDOJ.GOV


TOTAL: 6
